Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022, has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-15, 45-46, and 114 directed to a method of attaching a biomolecule to a surface or a method of detecting biomolecules in a sample) in the reply filed on March 5, 2019, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific photoactivatable conjugation compound as an amine group); and Species B (i.e., a single and specific attachment group as a carboxylic acid) in the reply filed on March 5, 2019, is acknowledged.  
Please note that in light of the Examiner’s search, Species A and B have been expanded to include the subject matter of claims 1-15, 45-46, and 114.  

Status of Claims
Claims 1-114 were originally filed on September 7, 2017. 
The amendment received on September 7, 2017, canceled claims 16-44, 47-69, and 71-113; and amended claim 114.  The amendment received on November 18, 2019, canceled claim 114; and amended claim 2.  The amendment received August 24, 2020, amended claims 1 and 45-46.  The amendment received on July 23, 2021, amended claims 1-2 and 45-46; and added new claims 115-117.  The amendment received on March 25, 2022, amended claims 1 and 45-46.
Claims 1-15, 45-46, 70, and 115-117 are currently pending and claims 1-15, 45-46, and 115-117 are under consideration as claim 70 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2019.

Priority
The present application claims status as a 371 (National Stage) of PCT/US16/22299 filed March 14, 2016, and claims priority under 119(e) to U.S. Provisional Application No. 62/132,405 filed on March 12, 2015. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on March 25, 2022, is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Response, filed 3/25/22, with respect to the 102(a)(1) rejection have been fully considered and are persuasive.  The rejection of claims 1-11 and 15 as being anticipated by Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) has been withdrawn. 

Applicant’s arguments, see Response, filed 3/25/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 12 as being unpatentable over Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006), and further in view of Beal, et al., Biomicrofluidics 6:1-11 (2012), G-Biosciences, “Double-Do, Protein Cross-Linkers: Handbook & Selection Guide”, available online at https://web.archive.org/web/20110401025027/http://wolfson.huji.ac.il/purification/PDF/ProteinInteractions/GBIOSC_ProtCrossLinkersHandbook.pdf, 16 pages (first available 2011) (hereinafter the “G-Biosciences reference”) has been withdrawn.

Applicant’s arguments, see Response, filed 3/25/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-13, 15, 45, and 115-116 as being unpatentable over Kapur et al. US Patent No. 7,160,687 B1 issued on January 9, 2007, in view of G-Biosciences, “Double-Do, Protein Cross-Linkers: Handbook & Selection Guide”, available online at https://web.archive.org/web/20110401025027/http://wolfson.huji.ac.il/purification/PDF/ProteinInteractions/GBIOSC_ProtCrossLinkersHandbook.pdf, 16 pages (first available 2011) (hereinafter the “G-Biosciences reference”), and Rajasekaran et al. WO 2013/119845 A1 published on August 15, 2013 (cited in the IDS received on 9/7/17) has been withdrawn.

Applicant’s arguments, see Response, filed 3/25/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 14, 46, and 117 as being unpatentable over Kapur et al. US Patent No. 7,160,687 B1 issued on January 9, 2007, in view of G-Biosciences, “Double-Do, Protein Cross-Linkers: Handbook & Selection Guide”, available online at https://web.archive.org/web/20110401025027/http://wolfson.huji.ac.il/purification/PDF/ProteinInteractions/GBIOSC_ProtCrossLinkersHandbook.pdf, 16 pages (first available 2011) (hereinafter the “G-Biosciences reference”), and further in view of Hermanson, GT, ed., Bioconjugate Techniques, 2nd Ed., Academic Press, pg. 192-195 and 330-333 (2008) has been withdrawn.

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-13, 15, 45-46, and 115-116 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. US Publication No. 2007/0059763 A1 published on March 15, 2007, in view of Kuo et al. US Patent No. 8,748,181 B2 issued on June 10, 2014.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1-3, 6-7, 10, 12-14, and 45-46, Okano et al. teaches in embodiment 23, methods of surface modification of a DNA chip where a biomolecule (i.e., a DNA probe) is hybridized (i.e., attached) to the surface of a pillar within specific probe fixing area(s) (i.e., same as positionally-defined locations) (See Okano specification, paragraph [0857], [0860]).  As depicted in Figure 115A a fused quartz-glass sheet (1) is used as a DNA probe chip where an electrode made of ITO (Indium-Tin Oxide) (2) is deposited on a surface of the substrate (See Okano specification, paragraph [0860]).  The surface of the electrode has specific probe fixing areas (4) as depicted in Figures 115A-C, and pillars formed at specific locations with an average space in between of 10 to 30 nm (7) (See Okano specification, paragraph [0860], [0862]) thereby constituting where the pillars are operatively coupled to a planar layer (i.e., the electrode surface) of a substrate (i.e., DNA probe chip) in positionally-defined locations (i.e., pillars located with an average space in between of 10 to 30 nm) as recited in instant claims 1 and 45-46.  
In order to attach a DNA probe to the surface of a pillar within a probe fixing area, Okano et al. teaches two methods (See Okano specification, paragraph [0865]).  The first method includes oxygen plasma is irradiated and then polylysine is coated with UV rays irradiated thereto to introduce an amino group into a surface of the pillar (See Okano specification, paragraph [0865]) thereby constituting where a  polylysine is covalently bond to the surface of the pillar via an amino group and thereby resulting in a free amino group (i.e., a primary amine) as an attachment group as recited in instant claims 1, 12, and 45-46.  Next, Okano et al. teaches that a bivalent reagent is used such as N-(8-maleimidocapryloxy)sulfosuccinimide (See Okano specification, paragraph [0865]).  When this bivalent reagent is reacted, the sulfosuccinimide at pH 8 ester portion (i.e., a sulfonamide) reacts to an amino group in lysine (i.e., a side chain of a lysine and functions as an attachment group on the pillar surface), so that a maleimido group is introduced into a surface of the pillar (See Okano specification, paragraph [0865]) thereby constituting where the bivalent reagent is analogous to the instantly claimed photoactivatable conjugation compound having a functional group (i.e., sulfosuccinimide ester thereby constituting a sulfonamide as a functional group as recited in instant claim 2), albeit, not photoactivatable.  Then, Okano et al. teaches that when a synthetic DNA probe with an SH group introduced to the 5’ terminal is added at pH 6.5, the SH group present in the DNA probe reacts the maleimido group thereby directly covalently attaching the DNA probe to the surface of the pillar (See Okano specification, paragraph [0865]).  Therefore, the first method of Okano et al. teaches attaching a biomolecule such as a DNA probe to a pillar surface in positionally-defined locations where the pillar surface is derivatized with a polylysine thereby resulting in a plurality of amino groups (i.e., primary amines) as attachment groups directly attached to the pillar surface, the pillar surface is reacted with N-(8-maleimidocapryloxy)sulfosuccinimide as a conjugation compound having a sulfosuccinimide ester as a functional group such that the sulfosuccinimide ester reacts with an amino group in lysine resulting in a maleimido group of the conjugation compound directly covalently attaching to the attachment group on the pillar surface, the pillar surface is contacted with a biomolecule such as a DNA chip, and the biomolecule being directly attached to the maleimido group of the conjugation compound.  
Alternatively in the first method and similar to the second method of Okano et al., after the polylysine is irradiated with UV rays thereby resulting in amino groups as attachment groups, the surface is contacted with succinic acid anhydride where such contact results in a carboxylic acid group covalently bound to the amino group of the polylysine (See Okano specification, paragraph [0865]) thereby constituting free carboxylic acid groups as attachments groups as recited in instant claim 13.  N-hydroxysuccinimide is contacted with the carboxylic acid attachment group to convert/activate the carboxylic acid group to an active ester (See Okano specification, paragraph [0865]).  Next, Okano et al. teaches that a synthetic DNA probe having an amino group at the 5’ terminal may be added to attach the probes on the pillar surface by means of peptide bond (See Okano specification, paragraph [0865]).  Therefore, the first method of Okano et al. also encompasses attaching a biomolecule such as a DNA probe to a pillar surface in positionally-defined locations where the pillar surface is derivatized with a polylysine and succinic acid anhydride thereby resulting in a plurality of carboxylic acid groups as attachment groups attached to the pillar surface, the carboxylic acid attachment groups are activated by reacting with N-hydroxysuccinimide as a conjugation compound thereby constituting a NHS ester functional group and resulting in an active ester, and the biomolecule having an amino group (i.e., a primary amine) being directly covalently attached to the active ester of the conjugation compound via a peptide bond.  Therefore the teachings of Okano et al. suggest the methods of claims 1-3, 6-7, 10, 12-14, and 45-46.
	
	For claims 1-11, 15, and 45, with respect to where the conjugation compound is a photoactivatable conjugation compound having the specific claimed chemical structures, and where the biomolecule is a polypeptide:
	As discussed supra, Okano et al. teaches using N-(8-maleimidocapryloxy)sulfosuccinimide and N-hydroxysuccinimide as conjugation compounds.  As such, the conjugation compounds used by Okano et al. have a functional group such as an amine, a NHS ester, and an sulfonamide as recited in instant claim 2; the compound comprises an ester as recited in instant claim 3; the compound comprises an N-hydroxysuccinimide moiety as recited in instant claim 6; the compound comprises an amine group as recited in instant claim 7; and the compound comprises an N-hydrosuccinimide moiety attached to an ester as recited in instant claim 10.  
	Furthermore, Okano et al. teaches in embodiment 23 that the pillar (7) is formed on a surface of the ITO electrode in the probe fixing area by applying the epoxy-based resin SU8 with a spinner on a surface of the substrate (1) having the fluorine surface coating thereon and irradiating light thereon with a mask (See Okano specification, paragraph [0863]).  In embodiment 24, Okano et al. teaches another DNA probe chip where the pillar (7) is made of glass or silicon or an epoxy resin (See Okano specification, paragraph [0892]-[0893]).
However, Okano et al. does not expressly teach that the conjugation compound is a photoactivatable conjugation compound having a photoactivatable group such as diazirine, aryl azide, benzophenone, or a moiety thereof.
	Kuo et al. teaches method for generating a patterned soft substrate by providing a base layer, depositing a sacrificial polymer on the base layer thereby generating a sacrificial polymer layer, depositing a photoresist onto the sacrificial polymer layer thereby generating a photoresist layer, placing a mask on top of the photoresist layer and exposing the photoresist layer to electromagnetic radiation thereby generating a patterned photoresist complementary mask, releasing the patterned photoresist complementary mask from the sacrificial polymer layer, placing the patterned photoresist complementary mask onto a soft substrate, and functionalizing the soft substrate by contacting the soft substrate with a linker molecule and a biopolymer thereby generating a patterned soft substrate (See Kuo specification, col. 2, lines 18-36; col. 5, lines 16-31; col. 9, lines 1-11).  Kuo et al. teaches that the biopolymer can be a protein such as fibronectin, a carbohydrate, a lipid, a nucleic acid or a combinations thereof (See Kuo specification, col. 2, lines 59-61; col. 9, lines 38-67 to col. 10, lines 1-13).  The linker molecule is a bifunctional or multifunctional linker molecule such as sulfo-SANPAH (i.e., N-sulfosuccinimidyl 6-hexanoate) (See Kuo specification, col. 2, lines 62-64; col. 9, lines 18-27).  The soft substrate can be a polyacrylamide gel and the photoresist can be an epoxy-novolac resin such as SU-8 (See Kuo specification, col. 2, lines 65-67 to col. 3, lines 1-2; col. 7, lines 6-9).  The linker molecule may be activated prior to contacting the soft substrate with an appropriate biopolymer where activating refers to use of a method that allows a linking moiety of a linking molecule to associate with another molecule (See Kuo specification, col. 9, lines 28-32).  Non-limiting examples of activating methods include UV radiation, chemical activation, thermal or physical activation (See Kuo specification, col. 9, lines 32-34).  For example, sulfo-SANPAH contains a nitrophenyl azide, which is activated by UV light and a sulfo-N-hydroxysuccinimide ester, which is chemically activated by amino groups (See Kuo specification, col. 9, lines 34-37).  As such, the teachings of Kuo et al. suggest that the sulfo-NHS ester group of sulfo-SANPAH is activated to bind to an amino group and the nitrophenyl azide group is UV-activated to bind to a carboxylic acid group thereby encompassing two conjugation outcomes including (1) where the sulfo-NHS ester binds to a surface having free amine groups and the nitrophenyl azide binds to free carboxylic acid groups of a biopolymer such as a polypeptide, and (2) where the nitrophenyl azide binds to a surface having free carboxylic acid groups and the sulfo-NHS ester binds to free amino groups of a biopolymer such as a polypeptide.  Moreover, the teachings of Kuo et al. suggest that sulfo-SANPAH is a photoactivatable conjugation compound that is compatible with a number of different surface materials ranging from glass, silicon, epoxy resins such as SU8, and soft surfaces such as acrylamide gels.  
Therefore, the conjugation compound utilized by Kuo et al. is a photoactivatable conjugation compound that comprise an NHS ester a sulfo-NHS ester, or a phenol as a functional group, an ester, H-hydroxy succinimide moiety, an amine group, an aryl azide as a photoactivatable group, an NHS ester functionally attached to an aryl azide moiety as recited in instant claims 2-3, 6-11, and 45.  Moreover, the conjugation compound utilized by Kuo et al. contains a carboxylic acid group that is activated (i.e., the carboxylic acid portion (-C(O)O-)) (note: the terminal -OH was covalently bound to the sulfo-NHS ester thereby resulting in -O-NHS ester) comprises a leaving group (sulfo-hydroxysuccinimide) and when activated the carbonyl group of the carboxylic acid portion forms a covalent bond with an amine group of a biopolymer such as a polypeptide thereby removing the leaving group from the photolinker (note: such an interpretation is supported by the instant specification at [0045]).  As such, since the NHS ester group taught by Kuo et al. contains an activated carboxylic acid group and this activated carboxylic acid group is a type of carboxylic acid group (i.e., instant claim 5 further limits instant claim 4), the sulfo-SANPAH conjugation compound comprises a carboxylic acid group of claim 4 and an activated carboxylic acid group of claim 5.  Moreover, the teachings of Kuo et al. suggest that the conjugation compound is used to conjugate a number of different biomolecules including nucleic acids and polypeptides as recited in instant claim 15.

	For claims 115-117, with respect to where the method is repeated to generate a surface comprising a plurality of unique biomolecules to the surface at selected locations: 
	As discussed supra, Kuo et al. utilizes a patterned photoresist mask so that the linker molecule and biopolymer are attached to specific locations on the soft substrate surface.  
Kuo et al. teaches that a soft substrate will be contacted with a single linker molecule and a single biopolymer (See Kuo specification, col. 10, lines 14-15).  However, a soft substrate may be contacted with two or more linker molecules and/or two or more biopolymers to create, e.g., a boundary condition  (See Kuo specification, col. 10, lines 15-20).  For example, one linker molecule may be used to adhere a particular biopolymer to the soft substrate, e.g., a biopolymer with a different cell type specificity to the soft substrate, and a second linker molecule may be used to adhere a particular biopolymer with a different cell type specificity (See Kuo specification, col. 10, lines 20-25).  Furthermore, Kuo et al. teaches that a patterned photoresist complementary mask is removed (or in the case of use of multiple patterned photoresist complementary masks, the first patterned photoresist complementary mask is removed and optionally a second patterned photoresist mask is placed on the surface) prior to, e.g., seeding cells (See Kuo specification, col. 10, lines 40-53). Therefore, Kuo et al. suggests where the surface is modified with different biopolymers (i.e., unique biomolecules) where these different biopolymers are located at specific locations based on the patterned photoresist mask and where these different biopolymers are attached to the surface at specific locations in a repeated manner.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Okano et al. does not expressly teach a method of attaching a biomolecule such as a polypeptide to a pillar surface that is operatively coupled to a planar layer of a substrate in positionally-defined locations where the surface has a plurality of free amine groups, the surface is contacted with a conjugation solution comprising a photoactivatable conjugation compound comprising an activated carboxylic acid group that attaches directly to the amine attachment groups on the surface, contacting the surface with a polypeptide, selectively exposing the surface to UV electromagnetic radiation that activates the photoactivatable group of the photoactivable conjugation compound such that the activated photoactivatable group directly binds to a carboxylic acid group of the polypeptide thereby attaching the polypeptide to the surface and wherein the photoactivatable conjugation compound is sulfo-SANPAH as recited in instant claims 1-12, 15, and 45.  However, the combined teachings of Okano et al. and Kuo et al. cure these deficiencies by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Okano et al. does not expressly teach a method of attaching a biomolecule such as a polypeptide to a pillar surface that is operatively coupled to a planar layer of a substrate in positionally-defined locations where the surface has a plurality of free carboxylic acid groups, the surface is contacted with a carboxylic acid activation solution in order to activate the free carboxylic acid groups attached to the surface, contacting the surface with a conjugation solution comprising a photoactivatable conjugation compound comprising an amine group that attaches directly to the activated carboxylic acid attachment groups on the surface once activated by selectively exposure to UV electromagnetic radiation, contacting the surface with a polypeptide where the sulfo-NHS ester group of the photoactivable conjugation compound is reacted with an amine group of the polypeptide thereby directly attaching the polypeptide to the surface and wherein the photoactivatable conjugation compound is sulfo-SANPAH as recited in instant claims 1-11, 13-15, and 46.  However, the combined teachings of Okano et al. and Kuo et al. cure these deficiencies by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Okano et al. does not expressly teach that the method is repeated to generate a surface comprising a plurality of unique biomolecules attached to the surface at selected locations as recited in instant claims 115-117.  However, the teachings of Kuo et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of attaching a biomolecule such as a polypeptide to a pillar surface that is operatively coupled to a planar layer of a substrate in positionally-defined locations where the surface has a plurality of free amine groups, the surface is contacted with a conjugation solution comprising a photoactivatable conjugation compound comprising an activated carboxylic acid group that attaches directly to the amine attachment groups on the surface, contacting the surface with a polypeptide, selectively exposing the surface to UV electromagnetic radiation that activates the photoactivatable group of the photoactivable conjugation compound such that the activated photoactivatable group directly binds to a carboxylic acid group of the polypeptide thereby attaching the polypeptide to the surface and wherein the photoactivatable conjugation compound is sulfo-SANPAH as recited in instant claims 1-12, 15, and 45, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Okano et al. and attach a biomolecule such as a DNA probe or a polypeptide to a pillar surface comprising a plurality of free amine groups such as primary amines where the pillar is operatively coupled to a planar layer of a substrate in positionally-defined locations of an average space in between pillars of 10 to 30 nm by contacting the surface with a conjugation solution comprising sulfo-SANPAH comprising an activated sulfo-NHS ester group as a photoactivatable conjugation compound where the activated sulfo-NHS ester group binds directly to the free amine attachment groups on the pillar surface, contacting the surface with a biomolecule such as a DNA probe or polypeptide, and selectively exposing the surface to UV electromagnetic radiation where such radiation activates the photoactivatable nitrophenyl azide group of sulfo-SANPAH in order to bind sulfo-SANPAH directly to a functional group of the biomolecule such as a DNA probe or a polypeptide thereby attaching the biomolecule to the pillar surface. 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a biomolecule such as nucleic acids and polypeptides were known to be attached to a variety of surface types including glass, silicon, gels, and epoxy resins at specific locations by utilizing sulfo-SANPAH as a photoactivatable conjugation compound that contains a nitrophenyl azide group that becomes activated once exposed to UV electromagnetic light and a sulfo-NHS ester group that reacts with an amine group to form an amide bond as taught by Kuo et al.    
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the method of attaching a biomolecule such as a DNA probe to a pillar surface of Okano et al. utilized amino groups as attachment groups on the pillar surface and a conjugation compound such as N-(8-maleimidocapryloxy)sulfosuccinimide such that the sulfonamide group of the compound directly binds to the amino groups on the pillar surface and the maleimido group of the compound directly binds to a modified DNA probe.  Therefore, substituting the DNA probe with a polypeptide and substituting N-(8-maleimidocapryloxy)sulfosuccinimide with sulfo-SANPAH and selectively exposing the pillar surface to UV electromagnetic radiation would support the attachment of the polypeptide such that the sulfo-NHS ester group of sulfo-SANPAH binds directly to the amine groups on the pillar surface to form an amide bond and the nitrophenyl azide group of sulfo-SANPAH once exposed to UV electromagnetic radiation binds to a functional group of the polypeptide such as the carboxylic C-terminus by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to a method of a method of attaching a biomolecule such as a polypeptide to a pillar surface that is operatively coupled to a planar layer of a substrate in positionally-defined locations where the surface has a plurality of free carboxylic acid groups, the surface is contacted with a carboxylic acid activation solution in order to activate the free carboxylic acid groups attached to the surface, contacting the surface with a conjugation solution comprising a photoactivatable conjugation compound comprising an amine group that attaches directly to the activated carboxylic acid attachment groups on the surface once activated by selectively exposure to UV electromagnetic radiation, contacting the surface with a polypeptide where the sulfo-NHS ester group of the photoactivable conjugation compound is reacted with an amine group of the polypeptide thereby directly attaching the polypeptide to the surface and wherein the photoactivatable conjugation compound is sulfo-SANPAH as recited in instant claims 1-11, 13-15, and 46, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Okano et al. and attach a biomolecule such as a DNA probe or a polypeptide to a pillar surface comprising a plurality of free carboxylic acid groups where the pillar is operatively coupled to a planar layer of a substrate in positionally-defined locations of an average space in between pillars of 10 to 30 nm by contacting the surface with a carboxylic acid activation solution that activates the carboxylic acid groups on the pillar surface to form an active ester, contacting the surface with a conjugation solution comprising sulfo-SANPAH as a photoactivatable conjugation compound the nitrophenyl azide group of sulfo-SANPAH directly forms an amide bond with the active ester on the pillar surface under the selective exposure of UV electromagnetic radiation and where the sulfo-NHS ester group of sulfo-SANPAH directly binds to an amine group of a biomolecule that is in contact with the surface thereby attaching the biomolecule to the pillar surface.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a biomolecule such as nucleic acids and polypeptides were known to be attached to a variety of surface types including glass, silicon, gels, and epoxy resins at specific locations by utilizing sulfo-SANPAH as a photoactivatable conjugation compound that contains a nitrophenyl azide group that becomes activated once exposed to UV electromagnetic light and a sulfo-NHS ester group that reacts with an amine group to form an amide bond as taught by Kuo et al.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the method of attaching a biomolecule such as a DNA probe to a pillar surface of Okano et al. utilized carboxylic groups as attachment groups on the pillar surface and a conjugation compound such as NHS ester in order to directly bind to an amino group of the biomolecule.  Therefore, substituting the DNA probe with a polypeptide and substituting NHS ester with sulfo-SANPAH and selectively exposing the pillar surface to UV electromagnetic radiation would support the attachment of the polypeptide such that the nitrophenyl azide group of sulfo-SANPAH binds directly to the carboxylic groups on the pillar surface and the nitrophenyl azide group of sulfo-SANPAH once exposed to UV electromagnetic radiation binds to an amine group of the polypeptide such as the N-terminus by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the method is repeated to generate a surface comprising a plurality of unique biomolecules attached to the surface at selected locations as recited in instant claims 115-117, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Okano et al. and attach different biomolecules to the pillar surface at specific locations by using a photoresist mask where the different biomolecules include nucleic acids and polypeptides such as different extracellular matrix proteins and where the different biomolecules are attached by repeating the method and using different photoresist masks at specific locations to attach the individual biomolecules.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a biomolecule such as nucleic acids and polypeptides were known to be attached to a variety of surface types including glass, silicon, gels, and epoxy resins at specific locations by utilizing sulfo-SANPAH as a photoactivatable conjugation compound that contains a nitrophenyl azide group that becomes activated once exposed to UV electromagnetic light and a sulfo-NHS ester group that reacts with an amine group to form an amide bond; and because different biomolecules were known to be attached to a surface by utilizing different photoresist masks one at a time as taught by Kuo et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the method of attaching a biomolecule such as a DNA probe to a pillar surface of Okano et al. utilized attachment groups such as amine or carboxylic acid groups on the pillar surface and a conjugation compound crosslinking the attachment groups on the surface to a functional group of the biomolecule.  Therefore, substituting the DNA probe with a polypeptide, attaching different polypeptides such as extracellular matrix proteins to the pillar surface by utilizing different photoresist masks for each different polypeptide and substituting NHS ester with sulfo-SANPAH where the nitrophenyl azide group of sulfo-SANPAH is activated by the selective exposure of UV electromagnetic radiation would support the repeated attachment of different biomolecules to the pillar surface at selected locations by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 45-46 and 115-117 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please note that the rejections above do not utilize any of the previously relied upon reference to render the claimed invention unpatentable. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654